Citation Nr: 1412949	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-48 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for skin cancer due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

In March 2011, the RO granted to Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  Accordingly, the claim for service connection for PTSD is no longer in appellate status.

In May 2013, the Veteran withdrew his request for a hearing and requested that the appeal be adjudicated by the Board.   

The issue of entitlement to service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus. 

2.  The Veteran was noted to have a heart murmur on entry to service and the heart murmur did not increase in severity during service.  



CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for service connection for hypertension as secondary to a service-connected disability have been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  The criteria for service connection for a heart murmur have not been met.  38 U.S.C.A. §§ 1110, 1153 (West2002); 38 C.F.R. §§ 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In March 2008, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter satisfies VA's duty to notify.

The record reflects that the Veteran's service treatment records (STRs), VA medical records, Social Security Administration (SSA) records, and private medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Therefore, the duty to assist has been satisfied.

In short, the Board finds that the originating agency properly processed the Veteran's claims decided below after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Hypertension

Medical evidence of record establishes that the Veteran has hypertension.  On a March 2014 informal hearing presentation, the Veteran's representative stated that the Veteran maintains that his hypertension is related to exposure to Agent Orange or is caused by, or has been aggravated by, his service-connected PTSD, and/or his service-connected diabetes. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  The U.S. Court of Appeals for the Federal Circuit has clarified that the continuity of symptomatology language in § 3.303(b) is limited to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.309(a), hypertension is considered a chronic disease. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Direct Service Connection 

The Veteran's STRs are negative for hypertension.  On the Veteran's August 1971 examination for separation from service, a normal blood pressure reading of 115/56 was noted.  A November 2009 VA Agent Orange examination report indicates that the Veteran was first diagnosed with hypertension in 1992.   On a VA examination in September 2010, the Veteran reported that he had had hypertension for more than 20 years.  

The record contains no medical nexus evidence supporting a direct service connection theory of entitlement.  Although the September 2010 VA examination did not expressly consider whether hypertension was related to the Veteran's service, the Board notes that VA's duty to assist requires that an opinion be sought when the record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2013).  Here, there is no evidence of an event, injury or disease in service.  Therefore, there was no duty to obtain such an opinion.  In this case, the Veteran first developed hypertension many years after discharge from service and there is no evidence linking the Veteran's current hypertension to service.  Service connection on this theory is not warranted.

Presumptive Service Connection - Herbicides

The Veteran served in the Republic of Vietnam between August 1970 and August 1971.  He is, therefore, presumed to have been exposed during service to an herbicide agent.  38 C.F.R. § 3.307.  Multiple disorders are presumed to be related to herbicide exposure, and are listed under 38 C.F.R. § 3.309(e).  However, hypertension is not among them.  Indeed, the regulation expressly states that hypertension will not be considered a presumptive disorder under 38 C.F.R. § 3.309(e).  Therefore, service connection is not warranted under these provisions.

Presumptive Service Connection - Chronic Disease

As stated, the evidence shows onset of hypertension many years following service.  Specifically, the Veteran separated from service in 1971.  The record does not indicate and the Veteran does not claim that he developed hypertension a number of years after discharge from active service.  Therefore, a finding of presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted. 

Secondary Service Connection 

With regard to secondary service connection, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension disability is aggravated by his service-connected diabetes mellitus.  In support of his claim is the September 2010 VA examination report.  The September 2010 VA examiner opined that the Veteran's hypertension is at least as likely as not related to his service-connected diabetes mellitus.  The VA examiner noted that the Veteran had a history of diabetic nephropathy based on microalbuminuria elevation since January 2010.  It had been at 54.4 and was now at 18.7.  The examiner noted that the presence of nephropathy is associated with high blood pressure. 
The Veteran was provided another VA examination in November 2013.  The Veteran reported that he was on one antihypertensive medication at the time of his diagnosis of diabetes.  The Veteran reported that he had had worsening of his hypertension since being diagnosed with diabetes.  He reported that he now had to take additional antihypertensive medications to control his hypertension.  The examiner stated that although the A1Cs have been at goal, the Veteran is noted to have mild nephropathy.  He felt that it was at least as likely as not that the Veteran's hypertension has been aggravated beyond its natural progression by his service-connected diabetes mellitus.

Against the claim, there is a December 2013 statement from a VA physician who noted that he had been asked to clarify whether the Veteran's hypertension is aggravated beyond the natural progression by his service-connected diabetes.  That Veteran was noted to have been diagnosed with diabetes in the early 1990s.  He was diagnosed with diabetes in 2008.  The Veteran voiced that recently his blood pressure had been elevated in the 160s-180s systolic with diastolics in the 80-90 range.  He was talking Norvasc, Lisinopril, and Clonidine for management.  The VA physician stated that the Veteran's diabetes was well controlled per review of his A1Cs with his A1C never being greater than 6.3.  He also had mild nephropathy.  Given the degree of his diabetes and mild nephropathy, it was felt that it was less likely than not that the Veteran's hypertension was aggravated beyond the natural progression by his service-connected diabetes.  

The Board recognizes that the Veteran first developed diabetes mellitus many years after he developed hypertension, and that the December 2013 medical statement opines that the Veteran's hypertension is not aggravated by the Veteran's service-connected diabetes mellitus.  However, given that there are two VA medical opinions indicating that the Veteran's hypertension is aggravated by his diabetes, including one that points out that the Veteran has had to increase his hypertensive medication since developing diabetes, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's hypertension is aggravated by his diabetes.  Accordingly, service connection for hypertension based on aggravation by a service-connected disability is warranted.  38 C.F.R. § 3.310.

III.  Heart Murmur

A May 1969 examination for entry into service revealed the Veteran to have a Grade II systolic murmur.  The Veteran was provided a cardiac consultation several days later, and the examiner found the Veteran to have a functional heart murmur.  The Veteran was admitted to the Army and he served in Vietnam.  The service treatment records (STRs) reveal no cardiac complaints or treatment.  The August 1971 discharge examination report reveals no disability of the heart.  

The numerous post service medical records, both VA and non-VA, do not indicate that the Veteran has any disability due to a heart murmur.  A February 1989 cardiac workup notes that the Veteran had regular rate and rhythm and that no murmurs were appreciated.

The Veteran's heart murmur was noted on entry to the Veteran's service.  Consequently the presumption of soundness does not attach.  See 38 C.F.R. § 3.304.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The Board finds that the Veteran's pre-existing heart murmur did not increase in severity during service.  This finding is supported by the STRs, including the discharge examination report, which show no complaints or treatment due to the heart murmur.  It is also supported by the lack of any complaints or finding of any disability due to a heart murmur after discharge from service.  

Although the Veteran's representative asserted in a March 2014 informal hearing presentation that the Veteran argues that his heart murmur was aggravated by service, the Board does not find this statement to carry any probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's pre-existing heart murmur increased in severity during service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Consequently, the Veteran's lay assertions that his heart murmur increased in severity during service have no probative value. 

The Board notes that in March 2014, the Veteran's representative asserted that the Veteran's heart murmur is aggravated by service-connected disability.  As reflected by the evidence described above, there is no indication that the Veteran has any current disability due to the heart murmur.  As such, the most probative evidence indicates that the Veteran does not have any disability due to a heart murmur, and thus he does not have any heart murmur disability that is aggravated by a service-connected disability. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a heart murmur must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for a heart murmur is denied.


REMAND

The Veteran maintains that he is entitled to service connection for skin cancer.  He has asserted that his skin cancer was caused or aggravated by his exposure to herbicides such as Agent Orange while serving in Vietnam.  The Veteran's VA treatment records confirm that the Veteran has been treated for skin cancer.  Several of the records, including a November 25, 2008 VA treatment record, note that the Veteran's skin cancers were removed privately.  The records of private treatment for the Veteran's basel cell carcinoma are not of record and have not been requested.  Such records should be obtained if possible.  38 C.F.R. § 3.159(c).

The Veteran has not been provided a VA examination regarding his claim for service connection for skin cancer.  Given that the Veteran is presumed to have been exposed to herbicides during service and given that the requested private medical evidence may provide an indication as to whether the Veteran's skin cancer is related to the Veteran's presumed exposure to herbicides, or to any other incidence of service, the Veteran should be provided a VA examination to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran authorizations to be signed so that VA may request his private treatment records from all medical providers that have treated him for his skin cancers.  

2.  When the above action has been accomplished to the extent possible, provide the Veteran a VA dermatological examination.  The claims file should be provided to the examiner for review in conjunction with the examination.  

The examiner must provide an opinion as to whether it is at least as likely as not the Veteran's skin cancers are related to service, including the Veteran's presumed exposure to herbicides and his service as a light vehicle driver in Vietnam.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
3.  When the above actions have been completed, readjudicate the issue on appeal.  If the appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


